[Cite as Bank of Am., N.A. v. Thrasher, 2013-Ohio-3934.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                    CLARK COUNTY

 BANK OF AMERICA, N.A.                            :
                                                  :     Appellate Case No. 2013-CA-20
          Plaintiff-Appellee                      :
                                                  :     Trial Court Case No. 12-CV-632
 v.                                               :
                                                  :
 HEIDI J. THRASHER, et al.                        :     (Civil Appeal from
                                                  :     (Common Pleas Court)
          Defendant-Appellant                     :
                                                  :
                                              ...........

                                             OPINION

                           Rendered on the 13th day of September, 2013.

                                              ...........

JAMES S. WERTHEIM, Atty. Reg. #0029464, and MARIA CANDACE BURNETTE, Atty.
Reg. #0088507, McGlinchey Stafford PLLC, 25550 Chagrin Boulevard, Suite 406, Cleveland,
Ohio 44122
       Attorneys for Plaintiff-Appellee, Bank of America, N.A.

MICHAEL MAYER, Atty. Reg. #0064079, Mayer Law Office LLC, The Fairborn Lawyers
Building, 510 West Main Street, Fairborn, Ohio 45324
       Attorney for Defendant-Appellant, Dallas Watts

THERESA BAKER, Atty. Reg. #0059122, 120 West Second Street, Suite 1700, Dayton, Ohio
45402
      Attorney for Defendant-Appellee, Heidi Thrasher


                                             .............
FAIN, P.J.

       {¶ 1}    Defendant-appellant Dallas Watts appeals from a default judgment rendered

against him in a foreclosure action, and also from the order confirming the sheriff’s sale. Watts

contends that the trial court lacked personal jurisdiction over him and that the ensuing sheriff’s

sale did not comply with statutory requirements.

       {¶ 2}    We conclude the record in this case establishes a presumption of proper service

that Watts failed to rebut. Therefore, we conclude that the trial court did not err in rendering a

default judgment of foreclosure. We further conclude that Watts failed to establish that the

sheriff’s sale was not properly conducted.     Accordingly, the judgment of the trial court is

Affirmed.



                                 I. Course of the Proceedings

       {¶ 3}    Watts and Heidi Thrasher borrowed money from plaintiff-appellee Bank of

America, N.A., to purchase property located at 8441 Haddix Road in Fairborn, Clark County,

Ohio. Watts and Thrasher jointly executed a note and mortgage to secure the loan.

       {¶ 4}    The Bank brought this foreclosure action against Watts and Thrasher. The Bank

requested service of process by certified mail, and also by the Sheriff. A return was filed

indicating that service by Sheriff failed due to “wrong address.” The certified mail addressed to

Watts was signed by Thrasher and filed of record.

       {¶ 5}    A default judgment of foreclosure was entered on August 20, 2012. A praecipe

for order of sale was filed on August 29.

       {¶ 6}     On September 7, Watts filed a Motion for Leave to File an Answer Out of Time.

 The answer did not allege any defects in service and did not set forth any defenses to the Bank’s
                                                                                                  3


claims. Three days later, Watts filed a motion to vacate the default judgment. The Bank filed a

response to the motion to vacate. An appraisal was filed on September 18 giving an estimated

value of $60,000 for the property.

       {¶ 7}    Watts then filed an “answer” to the Bank’s response to his motion to vacate the

judgment, along with a motion to stay the sheriff’s sale. In that motion, Watts raised the issue of

service. Thereafter, on November 13, 2012, Watts filed a motion requesting a hearing on the

motions to vacate the judgment and stay the Sheriff’s sale. The record shows that a notice of

Sheriff’s sale was sent, by regular mail, to Watts at the Haddix Road address. Watts filed a

Motion to Vacate and Objection to Sheriff’s Sale on December 20. The motions to vacate the

judgment and stay the sale were denied by a magistrate. The sheriff’s sale was conducted on

December 21.

       {¶ 8}    On January 7, 2012, Watts filed a Motion to Set Aside Sheriff’s Sale or in the

Alternative to Stay Confirmation of Sheriff’s sale. He also filed an objection to the trial court’s

denial of his motions to vacate the judgment and stay the sale. The trial court entered a

Judgment Entry Confirming the Sheriff’s Sale and Order of Distribution on February 8, 2013.

       {¶ 9}    Watts appealed from both the default judgment of foreclosure and the

confirmation of sale. The Bank moved to dismiss the appeal from the default judgment of

foreclosure upon the grounds that the judgment was not timely appealed. This court denied the

Bank’s motion to dismiss, finding that the Clark County Clerk of Courts had failed to comply

with Civ.R. 58(B) with regard to the default judgment, so that the time for filing an appeal

therefrom had never begun to run.
[Cite as Bank of Am., N.A. v. Thrasher, 2013-Ohio-3934.]
           II. Because Watts Was Served with the Complaint in Accordance with

          Civ.R. 4.1, He Was Presumed to have Been Properly Served with Notice of

          the Complaint; His Affidavit Falls Short of Overcoming that Presumption,

          Because it Fails to Aver that He Was without Knowledge of the Complaint

            in Sufficient Time to Respond Before Default Judgment Was Rendered

        {¶ 10} Watts’ First Assignment of Error states:

                 WATTS’ DUE PROCESS RIGHTS WERE REPEATEDLY VIOLATED.

        {¶ 11} Watts contends that the trial court erred by not dismissing the foreclosure action

against him for lack of personal jurisdiction.

        {¶ 12}    The trial court's judgment is governed by Civ.R. 55, which states in pertinent

part that when “a party against whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend as provided by these rules, the party entitled to a judgment by default

shall apply in writing or orally to the court therefor * * *.” A default judgment will not be

disturbed on appeal unless there is an abuse of discretion by the trial court. Wright State Univ. v.

Williams, 2d Dist. Greene No. 12 CA 37, 2012-Ohio-5095, ¶ 5. Abuse of discretion is a phrase

that implies that the trial court acted unreasonably, arbitrarily, or unconscionably. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

        {¶ 13}    “[A] defendant in a foreclosure action who has been properly served with the

complaint may not sit on his rights.” Bank of New York v. Baird, 2d Dist. Clark No.2012-CA-28,

2012-Ohio-4975, ¶ 29, citing GMAC Mortgage, L.L. C. v. Herring, 189 Ohio App.3d 200,

2010-Ohio-3650, 937 N.E.2d 1077, ¶ 47-50 (2d Dist.). He is “required to respond to the

complaint, either by filing an answer or by challenging the allegations in the complaint by

motion, such as a motion to dismiss, pursuant to Civ.R. 12(B), a motion for a more definite
                                                                                                       5


statement under Civ.R. 12(E), or a motion to strike, pursuant to Civ.R. 12(F).” Herring at ¶ 50.

       {¶ 14}     Pursuant to Civ.R. 4.1, service can be perfected by certified mail “evidenced by

return receipt signed by any person * * *.”       When a party has followed the Ohio Civil Rules

governing service of process, courts presume that service is proper unless the other party rebuts

this presumption with sufficient evidence that service did not occur. Carter-Jones Lumber Co.

v. Meyers, 2d Dist. Clark No.2005 CA 97, 2006-Ohio-5380, ¶ 11.           The record demonstrates that

summons was sent by certified mail to Watts at the address upon which the Bank held the

mortgage. There is no evidence in this record that the Bank was aware of any other address for

service. The parties do not dispute that the certified mailing was signed on behalf of Watts by

Thrasher, his co-mortgagee.

       {¶ 15} In his affidavit in support of the motion to vacate, Watts averred that he

“hold[s] an interest in the real property in dispute in this case[,]” but that he had not resided at the

Haddix Road address since 2009. He further averred that he and Thrasher were estranged as

early as 2009, and that she failed to inform him that she had signed the receipt for the certified

mailing from the Clerk’s office and failed to forward it to him. He further averred that he “was

not aware of this action prior to being notified by [his] attorney in August 2012.”

       {¶ 16}     Watts did not aver that he never received mail at the Haddix Road address.

Furthermore, as noted above, the default judgment was not entered until August 20, 2012. In his

affidavit, Watts avers that he became aware of the complaint “in August 2012.” Significantly,

the affidavit does not indicate that he became aware of the lawsuit only after the entry of the

default judgment. In other words, his affidavit falls short of averring that he had no notice of the

complaint, or that he did not have time to file a responsive pleading, prior to the entry of
                                                                                                  6


judgment. We conclude, therefore, that the trial court did not err in finding that Watts had failed

to overcome the presumption that he was properly served with notice of the Bank’s complaint.

       {¶ 17} The First Assignment of Error is overruled.



    III. The Trial Court Did Not Err in Concluding that Watts Failed to Prove that the

     Appraisal Used in Connection with the Sheriff’s Sale Was Improperly Performed

       {¶ 18} Watts’ Second Assignment of Error states as follows:

               THE SHERIFF’S SALE SHOULD BE SET ASIDE BECAUSE IT WAS

       NOT CONDUCTED IN CONFORMITY WITH THE OHIO REVISED CODE.

       {¶ 19} Watts contends that the trial court abused its discretion by failing to set aside the

sale of the property. In support, he argues that he was not properly served with notice of the

sale. He also argues that the appraisal of the property was not conducted in conformity with the

provisions of R.C. 2329.17.

       {¶ 20} We turn first to the issue of service. R.C. 2329.26 provides:

               (A) Lands and tenements taken in execution shall not be sold until all of

       the following occur:

               (1)(a) Except as otherwise provided in division (A)(1)(b) of this section,

       the judgment creditor who seeks the sale of the lands and tenements or the

       judgment creditor's attorney does both of the following:

               (i) Causes a written notice of the date, time, and place of the sale to be

       served in accordance with divisions (A) and (B) of Civil Rule 5 upon the

       judgment debtor and upon each other party to the action in which the judgment
                                                                                                  7


       giving rise to the execution was rendered;

                (ii) At least seven calendar days prior to the date of the sale, files with the

       clerk of the court that rendered the judgment giving rise to the execution a copy of

       the written notice described in division (A)(1)(a)(i) of this section with proof of

       service endorsed on the copy in the form described in division (D) of Civil Rule 5.

                (b) Service of the written notice described in division (A)(1)(a)(i) of this

       section is not required to be made upon any party who is in default for failure to

       appear in the action in which the judgment giving rise to the execution was

       rendered.

                (2) The officer taking the lands and tenements gives public notice of the

       date, time, and place of the sale once a week for at least three consecutive weeks

       before the day of sale by advertisement in a newspaper of general circulation in

       the county. The newspaper shall meet the requirements of section 7.12 of the

       Revised Code. The court ordering the sale may designate in the order of sale the

       newspaper in which this public notice shall be published.

       {¶ 21}      Watts complains that the notice of sale was sent to him at the Haddix Road

address instead of his actual address. He admits that the sale was published in the newspaper.

He does not claim that he lacked notice of the date, time and place of the sale. Furthermore,

both the statute and Civ.R. 5 note that a party in default need not be served with notice of the

sale. Thus, we conclude that this argument is without merit.

       {¶ 22} We next address whether the property was properly appraised. R.C. 2329.17

provides, in pertinent part, as follows:
                                                                                                8


                 When execution is levied upon lands and tenements, the officer who

        makes the levy shall call an inquest of three disinterested freeholders, residents of

        the county where the lands taken in execution are situated, and administer to them

        an oath impartially to appraise the property so levied upon, upon actual view.

        They forthwith shall return to such officer, under their hands, an estimate of the

        real value of the property in money.

        {¶ 23} Watts contends that the appraisers did not comply with the “actual view”

requirement, because they did not enter the property. He further contends that he was prejudiced

by this failing, because “a significant amount of improvements had been made to the interior of

the property [and those improvements caused the property to have a 2011 appraised value of

$162,000.]” He notes that the 2011 appraisal is more than $100,000 higher than the foreclosure

appraisal of $60,000. He also notes that the County Auditor’s Office shows an appraisal amount

of $162,400.

        {¶ 24}    This court has held that “in cases where the condition of a house may have an

impact on the value of the real property on which it stands, that house should be entered by

appraisers sworn to conduct their appraisal ‘upon actual view’ as required by R.C. 2329.17.”

Glendale Federal Bank v. Brown, 2d Dist. Montgomery No. 13976, 1994 WL 12475, * 3 (Jan.

21, 1994).

        {¶ 25} The record in this appeal contains a Land Appraisement filed on September 18,

2012.   The document is signed by “three disinterested freeholders, residing within [Clark

County].” The document states that the appraisal was made “after actual view of the premises,”

and sets the value of the property at $60,000.
                                                                                                  9


       {¶ 26} To rebut the propriety of the appraisal, Watts filed an affidavit with his January 7,

2013 Motion to Set Aside Sheriff’s Sale and Motion to Stay Confirmation of Sheriff’s Sale.

Watts contends that the affidavit demonstrates that the appraisers did not enter the property when

viewing it for appraisal. The affidavit, signed by Kristina Masterson, “Legal Assistant” at the

law firm retained by Watts, states in pertinent part as follows:

                 4. On Wednesday, December 19, 2012, I faxed an inquiry to [B.C.], one

       of the appraisers of the real property located at 8441 Haddix Road, Fairborn, Ohio

       requesting information about the appraisal procedure.

                 5. On Thursday, December 20, 2012, I received a telephone call from Bill

       Crump of the Clark County Sheriff’s Department.

                 6. During the call Mr. Crump stated that he had been asked to call me by

       [B.C.].

                 7. Mr. Crump asked why I was requesting the information. I explained

       that our firm was involved in litigation involving this property and that there are

       conflicting appraisals.

                 8.   Mr. Crump stated that he is in charge of all the Sheriff’s Sale

       appraisals in Clark County.

                 9. Mr. Crump stated that this appraisal was conducted according to the

       standard procedure for Sheriff’s Sale appraisals in Clark County.

                 10. Mr. Crump stated that all appraisals are “cursory appraisals” in which

       the outside of the property is viewed, but the appraisers do not go inside the

       property.
                                                                                                     10


               11. When I asked specifically whether the appraisers went inside 8441

       Haddix Road, Mr. Crump stated that they did not.

       {¶ 27} This affidavit constitutes hearsay. In fact, as the Bank points out, it is likely

double hearsay, since it is the affiant’s statement of what Bill Crump told her, and it is likely that

Bill Crump got his information concerning whether the appraisers went inside the property from

one or more of the appraisers, rather than from his personal knowledge.            Consequently, we

conclude that the trial court did not abuse its discretion when it chose not to credit the averments

in the Masterson affidavit concerning whether the appraisers went inside the property.

       {¶ 28} Finally, Watts attempted to demonstrate that he was prejudiced by the Sheriff’s

appraisal by submitting a 2011 appraisal of the property filed in a separate action, by citing the

Clark County Auditor’s Office valuation of the property, and by citing a website called

“Realtor.com” regarding property values in the vicinity.

       {¶ 29} We first note that the 2011 appraisal is not authenticated. Furthermore, the

appraisal is dated a full year prior to the Sheriff’s appraisal. There is nothing in this record to

indicate that the Sheriff’s appraisal, which is the more recent appraisal, is incorrect or that it does

not reflect the current value of the residence. Also, the web sites to which Watts referred are not

part of the record before us, and we cannot consider them. Therefore, we conclude that Watts

has not demonstrated actual prejudice.

       {¶ 30} We conclude that the trial court did not err in denying the motion to set aside the

Sheriff’s sale. Accordingly, the Second Assignment of Error is overruled.



                                          IV. Conclusion
                                                                                          11


       {¶ 31} Both of Watts’ assignments of error having been overruled, the judgment of the

trial court is Affirmed.

                                       .............

DONOVAN and HALL, JJ., concur.

Copies mailed to:

James S. Wertheim
Maria Candace Burnette
Michael A. Mayer
Theresa Baker
Hon. Richard J. O’Neill